Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0005] has a large portion duplicated, starting with "monitoring an environmental corrosion risk associated with a trace of the computing device, the trace is...".  
Appropriate correction is required.
Claim Objections
Claim 2, 11, 17, and 20 are objected to because of the following informalities:  
In claim 2, "management cent comprises" should read "management component comprises".  
In claims 11, 17, and 20 “in response to the second determination” should read “in response to the third determination”. 
Additionally, in claim 11, “a second trace” should read “the second trace” as the second trace was originally disclosed in claim 8. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: corrosion management component in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Publication No. 2008/0122081 A1).
Regarding Claim 1:
Kim et al. teaches a computing device of an information handling system, (Paragraph [0017], Figs. 1A-E illustrate manufacturing an electronic device; Paragraph [0027], substrate 1 may be a PCB, semiconductor substrate, etc.)
comprising: a hardware component; (interconnects are used to connect hardware components, therefore inherently there would be a hardware component connected to the metal interconnection 5)
a trace connected to the hardware component; (Fig. 1E, metal interconnection 5)
and a corrosion management component, physically connected to the trace, (Fig. 1E, sacrificial pattern 15)
adapted to reduce a rate of corrosion of the trace due to an ambient environment in which the trace resides by applying an electrical potential to the trace. (Paragraph [0032], sacrificial pattern 15 in contact with metal interconnection 5 may act as a sacrificial anode in a cathodic protection scheme)



Regarding Claim 4:
Kim et al. further teaches the computing device of claim 1, wherein the corrosion management component comprises: a corrosion management layer disposed on the trace. (Fig. 1C, sacrificial pattern 15 is placed on top of metal interconnection 5)
Regarding Claim 5:
	Kim et al. further teaches the computing device of claim 4, further comprising: a circuit card on which the trace is disposed, (Paragraph [0033] and Fig. 1, substrate 1 can be a PCB)
	wherein the corrosion management layer is disposed on a surface of the trace opposite the circuit card. (Fig. 1C, sacrificial pattern 15 is placed on top of metal interconnection 5)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2008/0122081 A1).
Regarding Claim 6:
Kim et al. teaches the computing device of claim 4, further comprising: a circuit card on which the trace is disposed, (Paragraph [0033] and Fig. 1, substrate 1 can be a PCB)
Kim et al. does not explicitly teach wherein the corrosion management layer is disposed between the trace and the circuit card.
However, Kim et al. teaches the manufacturing of the device happens in layers. When determining the position of the sacrificial layer there are only two options, above and below the metal interconnect. As long as the two layers are connected, the sacrificial layer will still provide cathodic protection. It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to try the solution of putting the sacrificial layer under the metal interconnect based on the design choice of the manufacturer.  
	
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2008/0122081 A1) in view of Borregaard (U.S. Publication No. 2011/0180421 A1).
Regarding Claim 2:
Kim et al. teaches the limitations of claim 1 as shown above.
Additionally, Kim et al. teaches sacrificial pattern 15 in contact with metal interconnection 5 may act as a sacrificial anode in a cathodic protection scheme. (Paragraph [0032])
Kim et al. does not explicitly teach the computing device of claim 1, wherein the corrosion management component comprises: a sacrificial anode of an electrometrically active material.
However, Borregaard teaches the computing device of claim 1, wherein the corrosion management component comprises: a sacrificial anode of an electrometrically active material. (Paragraph [0056], there potential difference between the two metallic substances constituting the sacrificial anode and the item to be protected)
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Kim et al.’s sacrificial pattern with the knowledge of Borregaard’s potential difference in order to better choose a material for the sacrificial pattern. One would be motivated to combine these teachings in order to allow the sacrificial anode to have the “size and form sufficient for providing active protection against corrosion” (Borregaard Paragraph [0056]).
Regarding Claim 3:
The combination of Kim et al. and Borregaard further teaches the computing device of claim 1, wherein the corrosion management component is mounted to the trace as a surface mount component. (Borregaard Paragraph [0010] and [0012], sacrificial anode can be SMD mounted)

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2008/0122081 A1) in view of Hamann et al. (U.S. Publication No. 2013/0265064 A1).
Regarding Claim 7:
Kim et al. teaches the limitations of claim 1 as shown above.
Kim et al. does not teach the computing device of claim 1, further comprising: a chassis comprising a hot zone and a cold zone, wherein the trace is disposed in the cold zone.
However, Hamann et al. teaches the computing device of claim 1, further comprising: a chassis (Paragraph [0055], IT equipment racks)
comprising a hot zone and a cold zone, (Paragraph [0055], “inlet temperature in many data centers tends to be warmer at the top portion of the racks”, if there are warmer portions, there must be cooler portions as well)
wherein the trace is disposed in the cold zone. (traces would be located throughout the equipment racks, with some in hot zones and some in cold zones)
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Hamann et al.’s data center with Kim et al.’s sacrificial anode in order to help manage corrosion in the data center. One would be motivated to combine these teachings in order to prevent corrosion of the metal interconnections (Kim et al. Paragraph [0031]).
Regarding Claim 8:
The combination of Kim et al. and Hamann et al. doesn’t teaches the computing device of claim 7, further comprising: a second trace disposed in the cold zone that is not electrically connected to any corrosion management components. 
However, in order to reduce cost or save time, it may be desirable to not connect all of the traces to corrosion management components. Therefore, it would have been a design choice on which and how many of the traces to connect to corrosion management components. 
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to not connect all of the traces to corrosion management components in order to lower cost and save time.
	
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2008/0122081 A1) and Hamann et al. (U.S. Publication No. 2013/0265064 A1) as applied to claims 7 and 8 above, and further in view of Vichare et al. (U.S. Publication No. 2017/0089607 A1).
Regarding Claim 9:
The combination of Kim et al. and Hamann et al. teaches the limitations of claim 8 as shown above.
The combination of Kim et al. and Hamann et al. does not teach the computing device of claim 8, further comprising: an environmental manager programmed to: monitor an environmental corrosion risk associated with the trace; in response to the determination: estimate a corrosion risk of the trace based on: the environmental corrosion risk, make a second determination that the corrosion risk of the trace indicates a premature failure of the trace; and remediate the corrosion risk of the trace.
However, Vichare et al. teaches the computing device of claim 8, further comprising: an environmental manager (Paragraph [0010], logging and remediation processes can be implemented by various forms of hardware)
programmed to: monitor an environmental corrosion risk associated with the trace; (Paragraph [0017], temperature and humidity are monitored using sensors)
in response to the determination: estimate a corrosion risk of the trace based on: the environmental corrosion risk, (Paragraph [0017] and [0018], estimate a corrosion rate based on temperature and humidity)
make a second determination that the corrosion risk of the trace indicates a premature failure of the trace; (Paragraph [0019], correlation between temperature and humidity, and operating lifetime can be identified)
and remediate the corrosion risk of the trace. (Paragraph [0010], thermal stress test can be used to remediate corrosion risk)
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Kim et al.’s and Hamann et al.’s data center with Vichare et al.’s corrosion management in order to further manage and reduce corrosion. One would be motivated to combine these teachings in order to predict and further mitigate corrosion (Vichare et al. Paragraph [0001]).
Further Regarding Claim 9:
The combination of Kim et al., Hamann et al., and Vichare et al. does not teach make a determination that the trace is associated with the corrosion management component; and a risk reduction factor associated with the corrosion management component.
However, one of ordinary skill in the art would appreciate that if a corrosion management component was present, it would reduce the likelihood of corrosion of the trace by preferentially corroding itself. This self-corrosion would necessarily lower the risk of the trace corroding allowing for a risk reduction factor to be used when determining a corrosion risk. Additionally, if multiple traces are being monitored, the environmental manager could be configured to know which traces have corrosion management components and which do not.

Regarding Claim 10:
The combination of Kim et al., Hamann et al., and Vichare et al. teaches the computing device of claim 9, wherein remediating the corrosion risk of the trace comprises: performing an action set comprising at least one selected from the group consisting of: increasing a temperature of the trace; (Vichare et al. Paragraph [0010], thermal stress test can be used to increase the temperature in order to remediate corrosion risk) 
Regarding Claim 11:
The combination of Kim et al., Hamann et al., and Vichare et al. teaches the computing device of claim 9, wherein the environmental manager is further programmed to: monitor a second environmental corrosion risk associated with a second trace; (Vichare et al. Paragraph [0016], multiple sensors can be used to monitor multiple assemblies)
in response to the second determination: estimate a corrosion risk of the second trace based on: the second environmental corrosion risk, (Vichare et al. Paragraph [0017] and [0018], estimate a corrosion rate based on temperature and humidity)
make a fourth determination that the corrosion risk of the second trace indicates a premature failure of the second trace; (Vichare et al. Paragraph [0019], correlation between temperature and humidity, and operating lifetime can be identified)
and remediate the corrosion risk of the second trace. (Vichare et al. Paragraph [0010], thermal stress test can be used to remediate corrosion risk)
The combination of Kim et al., Hamann et al., and Vichare et al. does not explicitly teach make a third determination that the second trace is not associated with any corrosion management components; and no risk reduction factors associated with any corrosion management components.
However, as stated above, if multiple traces are being monitored, the environmental manager could be configured to know which traces have corrosion management components and would know whether to assign the risk reduction factor.
Regarding Claim 12:
The combination of Kim et al., Hamann et al., and Vichare et al. teaches the computing device of claim 9, wherein the environmental corrosion risk is estimated based on a temperature of the trace and a relative humidity level of an atmosphere proximate to the trace. (Vichare et al. Paragraph [0017] and [0018], estimate a corrosion rate based on temperature and humidity)
Regarding Claim 13:
The combination of Kim et al., Hamann et al., and Vichare et al. teaches the computing device of claim 9, wherein the environmental corrosion risk is estimated based on a corrosion rate measured by a corrosion detector. (Hamann et al. Paragraph [0017], corrosion detection devices are used to measure corrosion rate)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2008/0122081 A1), Hamann et al. (U.S. Publication No. 2013/0265064 A1), and Vichare et al. (U.S. Publication No. 2017/0089607 A1) as applied to claim 9 above, and further in view of Borregaard (U.S. Publication No. 2011/0180421 A1).
Regarding Claim 14:
The combination of Kim et al., Hamann et al., and Vichare et al. does not teach the computing device of claim 9, wherein the risk reduction factor specifies a reduction in a rate of corrosion of the trace based on the electrical potential applied to the trace.
Additionally, Borregaard does not explicitly teach the computing device of claim 9, wherein the risk reduction factor specifies a reduction in a rate of corrosion of the trace based on the electrical potential applied to the trace.
However, Borregaard teaches that the rate of corrosion depends on multiple factors, including the potential difference between the two metallic substances in question (Paragraph [0004]).
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Kim et al.’s, Hamann et al.’s, and Vichare et al.’s risk reduction factor with Borregaard’s knowledge of how the potential difference influences corrosion rate in order to allow for multiple types of materials to be the sacrificial anode (Borregaard Paragraph [0026], sacrificial anode can be Al, Cu, Zn, etc.). One would be motivated to combine these teachings in order to apply a known technique (corrosion rate depends on potential difference) to a known device ready for improvement (corrosion prediction and mitigation) to yield predictable results (allows for the corrosion risk to be adapted based on material used for sacrificial anode).
	
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2008/0122081 A1) in view of Vichare et al. (U.S. Publication No. 2017/0089607 A1).
	Regarding Claim 15:
	Kim et al. teaches wherein the trace is physically connected to a corrosion management component adapted to reduce a rate of corrosion of the trace due to an ambient environment in which the trace resides by applying an electrical potential to the trace (Paragraph [0032] and Fig. 1, sacrificial pattern 15 in contact with metal interconnection 5 may act as a sacrificial anode in a cathodic protection scheme)
	Kim et al. does not teach a method for environmentally managing a computing device of an information handling system, comprising: monitoring an environmental corrosion risk associated with a trace of the computing device, in response to the determination: estimating a corrosion risk of the trace based on: the environmental corrosion risk, making a second determination that the corrosion risk of the trace indicates a premature failure of the trace; and remediating the corrosion risk of the trace.
However, Vichare et al. teaches a method for environmentally managing a computing device of an information handling system, (Paragraph [0006], Fig. 3 illustrates a method to detect and remediate corrosion)
	comprising: monitoring an environmental corrosion risk associated with a trace of the computing device, (Paragraph [0017], temperature and humidity are monitored using sensors)
	in response to the determination: estimating a corrosion risk of the trace based on: the environmental corrosion risk, (Paragraph [0017] and [0018], estimate a corrosion rate based on temperature and humidity)
	making a second determination that the corrosion risk of the trace indicates a premature failure of the trace; (Paragraph [0019], correlation between temperature and humidity, and operating lifetime can be identified)
	and remediating the corrosion risk of the trace. (Paragraph [0010], thermal stress test can be used to remediate corrosion risk)
	It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Kim et al.’s trace and sacrificial pattern with Vichare et al.’s corrosion management in order to further manage and reduce corrosion. One would be motivated to combine these teachings in order to predict and further mitigate corrosion (Vichare et al. Paragraph [0001]).
	Further Regarding Claim 15:
	The combination of Vichare et al. and Kim et al. does not teach making a determination that the trace is associated with the corrosion management component; and a risk reduction factor associated with the corrosion management component.
	However, one of ordinary skill in the art would appreciate that if a corrosion management component was present, it would reduce the likelihood of corrosion of the trace by preferentially corroding itself. This self-corrosion would necessarily lower the risk of the trace corroding allowing for a risk reduction factor to be used when determining a corrosion risk. Additionally, if multiple traces are being monitored, the environmental manager could be configured to know which traces have corrosion management components and which do not.
	Regarding Claim 16:
	The combination of Kim et al. and Vichare et al. further teaches the method of claim 15, wherein remediating the corrosion risk of the trace comprises: performing an action set comprising at least one selected from the group consisting of: increasing a temperature of the trace; (Vichare et al. Paragraph [0010], thermal stress test can be used to increase the temperature in order to remediate corrosion risk) 
	Regarding Claim 17:
	The combination of Kim et al. and Vichare et al. further teaches the method of claim 15, further comprising: monitoring a second environmental corrosion risk associated with a second trace, (Vichare et al. Paragraph [0016], multiple sensors can be used to monitor multiple assemblies)
	wherein the second trace is not physically connected to any corrosion management components; (traces located in Vichare et al.’s information handling system do not have corrosion management components without the modification from Kim et al.)
in response to the second determination: estimating a corrosion risk of the second trace based on: the second environmental corrosion risk, (Vichare et al. Paragraph [0017] and [0018], estimate a corrosion rate based on temperature and humidity)
	making a fourth determination that the corrosion risk of the trace indicates a premature failure of the trace; (Vichare et al. Paragraph [0019], correlation between temperature and humidity, and operating lifetime can be identified)
	remediating the corrosion risk of the second trace. (Vichare et al. Paragraph [0010], thermal stress test can be used to remediate corrosion risk)
	The combination of Kim et al. and Vichare et al. does not teach making a third determination that the second trace is not associated with any corrosion management components; and no risk reduction factors associated with any corrosion management components;
	However, as stated above, if multiple traces are being monitored, the environmental manager could be configured to know which traces have corrosion management components and would know whether to assign the risk reduction factor.
	Regarding Claims 18, 19 and 20:
	Claims 18-20 are directed to a non-transitory computer readable medium that performs the method of claims 15-17 and are therefore rejected under the same rational as cited above.  
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Campbell et al. (U.S. Publication No. 2019/0310696 A1) discloses raising the temperature to decrease the humidity by limiting airflow over a component that is in a high humidity environment
Asmussen et al. (U.S. Publication No. 2019/0371367 A1) discloses using a heating element in order to raise the air temperature of a tape drive to prevent corrosion.
Minamitani (U.S. Publication No. 2017/0350807 A1) discloses measuring current corrosion thickness, indoor temperature and humidity, and outdoor temperature and humidity in order to estimate future corrosion thickness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER DEAN HEDRICK whose telephone number is (571)272-5803. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.H./Examiner, Art Unit 2115                                                                                                                                                                                                        
						/PAUL B YANCHUS III/                                                                                       Primary Examiner, Art Unit 2115                                                                                                                 						October 17, 2022